Citation Nr: 1520572	
Decision Date: 05/13/15    Archive Date: 05/26/15

DOCKET NO.  12-24 148A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Murfreesboro, Tennessee



THE ISSUE

Entitlement to payment or reimbursement of medical expenses incurred at Sumner Regional Medical Center on October 6, 2011.



REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs



ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1964 to November 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a decision of the Tennessee Valley Healthcare System - Alvin C. York Campus in Murfreesboro, Tennessee (Murfreesboro VAMC).

The Veteran's Virtual VA electronic claims file and the Veterans Benefits Management System paperless claims processing system have been reviewed in conjunction with the current appeal.  They contain no additional documents relevant to this issue.


FINDINGS OF FACT

1.  The Veteran was treated at Sumner Regional Medical Center on October 6, 2011 for acute postoperative wound infection of the left foot.

2.  The Veteran has been assigned a total disability rating based on individual unemployability due to service-connected disorders since June 17, 2010, and his service-connected disabilities are likely permanent in nature.

3.  A prudent layperson would believe the symptoms the Veteran experienced on October 6, 2011 were emergent in nature.

4.  VA facilities were not feasibly available considering the urgent nature of the Veteran's symptoms, including consideration of the significant distance involved to reach the nearest VA Medical Center.



CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, the criteria for entitlement to payment or reimbursement of unauthorized medical expenses incurred at Sumner Regional Medical Center on October 6, 2011 have been met.  38 U.S.C.A. §§ 1725, 5107(b) (West 2014); 38 C.F. R. §§ 3.102, 17.53, 17.54, 17.120, 17.121, 17.1000-1008 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board considered the regulations pertaining to VA's statutory duty to assist the Veteran with the development of facts pertinent to his claim.  Given the favorable action taken herein below, the Board finds that no further assistance in developing the facts pertinent to the Veteran's claim is required at this time, and any error in the procedural development of this issue is harmless.

The Veteran is seeking entitlement to payment or reimbursement for expenses incurred by him at Sumner Regional Medical Center on October 6, 2011.  The Veteran has submitted statements and medical evidence indicating that he underwent left foot surgery on October 3, 2011.  On October 6, 2011, the appearance of his foot had become considerably worse, with red streaks and severe swelling.  The Veteran felt very ill and had significant foot pain and a fever.  His wife called the Murfreesboro VAMC, where a nurse advised her to bring the Veteran to a VA emergency room.  Because there was no VA hospital close to their home, the Veteran's wife took him to the emergency room at the Sumner Regional Medical Center, where he was treated for an acute postoperative wound infection.  The next morning, the Veteran went to the Murfreesboro VAMC for a podiatry consultation, and was admitted to the hospital for several days of treatment for a streptococcal infection to the wound.  The Veteran has also submitted evidence showing that the Murfreesboro VAMC is approximately 50 miles and over an hour's drive away from his home.

The Board notes that VA treatment records show that at the time the Veteran called the Murfreesboro VAMC on October 6, 2011, he was informed that the call did not constitute authorization for VA payment at another facility.  The Veteran therefore did not receive authorization prior to his hospital treatment pursuant to 38 C.F.R. §§ 17.54; 17.120 (c).  

Nevertheless, the Board finds that even in the absence of authorization in advance of treatment, affording the Veteran the benefit of the doubt, he does meet the criteria to warrant payment or reimbursement of the treatment he received at Sumner Regional Medical Center on October 6, 2011.

Reimbursement for unauthorized medical expenses may be made pursuant to 38 U.S.C.A. § 1728 and 38 C.F.R. § 17.120.  Generally, in order to be entitled to payment or reimbursement of medical expenses incurred at a non-VA facility, a claimant must satisfy three conditions.  There must be a showing that (a) the care and services rendered were either: (1) for an adjudicated service-connected disability, or (2) for a nonservice-connected disability associated with and held to be aggravating an adjudicated service-connected disability, or (3) for any disability of a veteran who has a total disability, permanent in nature, resulting from a service-connected disability, or (4) for any injury, illness, or dental condition in the case of a veteran who is participating in a rehabilitation program and who is medically determined to be in need of hospital care or medical services for reasons set forth in 38 C.F.R. § 17.47(i); (b) the services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; and (c) no VA or other Federal facilities were feasibly available and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  See 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.  

In this case, the Veteran has been assigned a total disability rating based on individual unemployability since June 17, 2010.  Affording him the benefit of the doubt, and taking into account the Veteran's overall disability picture and age, the Board accepts that his disabilities are likely permanent in nature, therefore satisfying the first condition of 38 C.F.R. § 17.120.

Regarding the second condition of 38 C.F.R. § 17.120, the Board again affords the Veteran the benefit of the doubt and accepts that a prudent layperson in the position of the Veteran at the time the event was happening would have reasonably believed that a medical emergency was taking place.  See Swinney v. Shinseki, 23 Vet. App. 257, 264-266 (2009).  While the Veteran's foot infection may not have been life-threatening at that time, it is clear to the Board that even a lay person would believe that a severe infection causing discoloration, swelling, and fever could be potentially hazardous to one's health, and the Veteran's fear that a permanent, serious disability to the left lower extremity could occur is understandable.  Furthermore, the Veteran was then admitted to the VA hospital the next day and treated for several days for a streptococcal infection to the foot, indicating how serious this infection was.

Lastly, as the Veteran reported, his treating VA hospital, the Murfreesboro VAMC, was 50 miles and over an hour's drive away, and the Board finds no evidence that there was any VA hospital significantly closer to the Veteran than that.  38 C.F.R. § 17.120(c).  Although the Veteran did report having similar symptoms the previous day, he has credibly reported that by the time these symptoms became more severe on October 6, 2011, he did not believe it would be prudent to drive the long distance to a VA hospital.  The Board accepts that he reasonably believed that it was not feasible to reach the VA hospital for his emergency treatment and that it was in the best interest of his health to seek immediate attention at a medical facility closer to his home.

Based on the foregoing, the Board resolves all reasonable doubt in favor of the Veteran and finds that he meets the criteria required for payment or reimbursement of medical expenses under 38 U.S.C.A. § 1728 and 38 C.F.R. § 17.120.  As such, he is eligible for payment or reimbursement of the expenses incurred at Sumner Regional Medical Center on October 6, 2011.



ORDER

Entitlement to payment or reimbursement of medical expenses incurred at Sumner Regional Medical Center on October 6, 2011 is granted.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


